DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/8/2021 and 3/7/2022 are being acknowledged and considered by the examiner.

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	The Rejections
Claims 1-6, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (U.S. Pat. App. Pub. No. 2016/0336231).
Tsai discloses, as seen in Figures 2-9, a structure having

    PNG
    media_image1.png
    103
    141
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    110
    151
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    114
    146
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    108
    144
    media_image4.png
    Greyscale

(1) bonding a first wafer (110) to a second wafer (210), wherein the first wafer (110) comprises a first substrate (102) and a first conductive pad (106/108) above a first surface of the first substrate (102), and wherein the second wafer (210) comprises a second substrate (202) and a second conductive pad (206/208) above a second surface of the second substrate (202); 
forming a mask layer (402) above the first substrate (102); 
etching the mask layer (402) and the first substrate (102) to form a first opening (504) in the first substrate (102), such that the first conductive pad (106/108) is exposed through the first opening (504); 
forming a sacrificial spacer (602) in the first substrate (102) at a sidewall of the first opening (504); 
etching the first conductive pad (106/108) by using the sacrificial spacer (602) as an etching mask to form a second opening (508) communicated to the first opening (504), such that the second conductive pad (206/208) is exposed through the second opening (508); and 
filling a conductive material (702) in the first opening (504) and the second opening (508) to form a conductive structure interconnecting the first (106/108) and second conductive pads (206/208) (see Figures 2-9); 
(2) further comprising: prior to forming the mask layer (402), forming a passivation layer (112) over the first substrate (102) (see Figures 2-9); 
(3) wherein the mask layer (402) and the passivation layer (112) comprise different materials (see [0021] and [0025], [0028]); 
(5) wherein forming the sacrificial spacer (602) is performed such that the first conductive pad (106/108) is exposed (see Figure 8); 
(7) wherein forming the sacrificial spacer (602) is performed such that the sacrificial spacer (602) is in contact with the first conductive pad (106/108) (see Figure 7). 

Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enquist et al. (U.S. Pat. App. Pub. No. 2015/0340285).
Enquist discloses, as shown in Figures 8E-9A, a 3D integrated circuit with

    PNG
    media_image5.png
    68
    108
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    63
    109
    media_image6.png
    Greyscale
…..
    PNG
    media_image7.png
    87
    108
    media_image7.png
    Greyscale

(1) bonding a first wafer (18) to a second wafer (10), wherein the first wafer (18) comprises a first substrate (NO LABEL) and a first conductive pad (17) above a first surface of the first substrate (NO LABEL), and wherein the second wafer (10) comprises a second substrate (10) and a second conductive pad (12) above a second surface of the second substrate (10); 
forming a mask layer (30) above the first substrate (NO LABEL); 
etching the mask layer (30) and the first substrate (NO LABEL) to form a first opening (50) in the first substrate (NO LABEL), such that the first conductive pad (17) is exposed through the first opening (50); 
forming a sacrificial spacer (73) in the first substrate (NO LABEL) at a sidewall of the first opening (50); 
etching the first conductive pad (17) by using the sacrificial spacer (73) as an etching mask to form a second opening (60) communicated to the first opening (50), such that the second conductive pad (12) is exposed through the second opening (60); and 
filling a conductive material (92) in the first opening (50) and the second opening (60) to form a conductive structure interconnecting (92) the first (17) and second (12) conductive pads (see Figures 8E-9A); 
(2) further comprising: prior to forming the mask layer (30), forming a passivation layer (21) over the first substrate (NO LABEL) (see Figures 8E-9A); 
(3) wherein the mask layer and the passivation layer comprise different materials (see [0073]-[0075]); 
(5) wherein forming the sacrificial spacer (71) is performed such that the first conductive pad (17) is exposed (see Figure 8G); 
(6) wherein forming the sacrificial spacer (71) is performed such that a top portion of the sacrificial spacer (71) has a width smaller than that of a bottom portion of the sacrificial spacer (71) (see Figure 8G); 
(7) wherein forming the sacrificial spacer (71) is performed such that the sacrificial spacer (71) is in contact with the first conductive pad (17) (see Figure 8E); 
(9) wherein the sacrificial spacer (70) is made of an organic material (see [0080]).
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. Pat. App. Pub. No. 2016/0336231) OR Enquist et al. (U.S. Pat. App. Pub. No. 2015/0340285) in view of Marcadal et al. (U.S. Pat. App. Pub. No. 2019/0355621).
Tsai OR Enquist teaches the above outlined features except for selecting wherein the sacrificial spacer is made of an organic material. However, Marcadal discloses a vertical pillar having (4) wherein the mask layer is made of metal oxide (see [0124]). 
Tsai OR Enquist and Marcadal are analogous art because both are directed to a semiconductor devices including a mask layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Marcadal into Tsai OR Enquist because they are from the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Tsai OR Enquist and Marcadal to enable the mask layer is made of metal oxide material as taught by Marcadal, because the selection of known materials based on its suitability for its intended use is supported by a prima facie obviousness. See MPEP 2144.07.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. Pat. App. Pub. No. 2016/0336231) in view of Enquist et al. (U.S. Pat. App. Pub. No. 2015/0340285).
Tsai teaches all claimed limitations above except for selecting wherein the sacrificial spacer is made of an organic material. However, Enquist discloses a 3D IC with (6) wherein forming the sacrificial spacer (70) is performed such that a top portion of the sacrificial spacer (70) has a width smaller than that of a bottom portion of the sacrificial spacer (70) (see Figure 8G); (9) wherein the sacrificial spacer (70) is made of an organic material (see [0080]). 
Tsai and Enquist are both analogous art because both are directed to a semiconductor devices including a mask layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Enquist into Tsai because they are from the same field of endeavor. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Tsai and Enquist to select the sacrificial spacer is made of an organic material and the sacrificial spacer has a width smaller than that of a bottom portion of the sacrificial spacer as taught by Enquist, because the selection of known materials based on its suitability for its intended use as a matter of obvious design choice and is supported by a prima facie obviousness. See MPEP 2144.07.

Allowable Subject Matter
Claims 8 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        November 15, 2022